DETAILED ACTION 
                                               Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 EXAMINER’S AMENDMENT
2. According to applicant’s amendments filed on 03/10/2021, claims 17 and 22 has been amended; and new claims 23 and 24 has been added.

3. Claims 1-3, 6-13, 16-20 and 22-24 are allowed. The following examiner’s amendment do not change the reasons for allowance.

17.    (Currently amended) The computing device of claim 16, wherein the processor-executable instructions, when executed by the at least one processor, cause the at least one processor to perform the policy check of the access control check by comparing the IPC metadata for the policy check and the contextual attribute data to one or more access policies, to determine whether the IPC metadata and the contextual attribute data match one of the one or more access policies, and to send a permit message indicating that processing of the IPC is permitted after determining that the IPC metadata and the contextual attribute data match one of the one or more access policies.

22.    (Currently amended) The method of claim 1, the determining comprising: 
determining, by the access control system, whether the IPC is permitted based on whether the IPC type of the IPC in the IPC attribute data is a notification, based on information in the target process attribute data identifying whether the user environment in which the target process runs is the primary profile or the managed user profiled, and based on information identifying 

23.    (New) The method of claim 1, wherein the contextual attribute data for the operating system is data representative of multiple contextual attributes of the operating system, and wherein at least one contextual attribute of the multiple contextual attributes is information determined from a state of the operating system.

24.    (New) The computing device of claim 11, wherein the contextual attribute data for the operating system is data representative of multiple contextual attributes of the operating system, and wherein at least one contextual attribute of the multiple contextual attributes is information determined from a state of the operating system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DEREENA T CATTUNGAL/Examiner, Art Unit 2431